IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          January 8, 2008

                                     No. 07-10463                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LELAND JAMISON

                            Plaintiff - Appellant

v.

DRIVE TIME SALES AND FINANCE CORPORATION

                            Defendant - Appellee



                   Appeal from the United States District Court
                    for the Northern District of Texas, Dallas
                             Cause No. 3:06-CV-1851


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Leland Jamison was an employee of defendant-appellee
Drive Time Sales and Finance Corporation. Both were parties to a Mutual
Agreement to Arbitrate Claims, whereby the parties agreed “to arbitrate all
past, present or future Claims” against each other. After defendant terminated
plaintiff’s employment, plaintiff instituted a partially successful arbitration



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10463

proceeding. The arbitrator granted plaintiff’s claim for discriminatory discharge,
denied his remaining claims, and awarded plaintiff nominal and punitive
damages in the amount of $25,001. Defendant paid the award on July 20, 2006.
      Not happy with partial success, plaintiff filed the instant lawsuit premised
on the same facts and claims as the arbitration proceeding. The district court,
recognizing that the claims were, or should have been, arbitrated, concluded that
the claims were barred by res judicata, and dismissed them with prejudice.
Alternatively, the court held that even if the claims were not barred by res
judicata, they were nevertheless subject to dismissal because they were covered
by the Mutual Agreement to Arbitrate Claims and would have to be arbitrated.
      On appeal, plaintiff chronicles a number of allegedly race-based
employment problems that beset him. But, as the district court correctly held,
all those problems are based on “the same nucleus of operative facts”as the
claims litigated in the arbitration proceeding, arose during the same time period
as those claims, and involve the same players. The district court correctly
concluded that the claims springing from those problems are barred by res
judicata and that, even if they are not so barred, they would be subject to the
arbitration requirement of the Mutual Agreement to Arbitrate Claims.
      The judgment of the district court is AFFIRMED.




                                        2